DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I claims 1-3, 6, 8, 12-14, 17, 19, 20, 23, 25 in the reply filed on 2/25/21 is acknowledged.  The traversal is on the ground(s) that the search can be made without serious burden.  This is not found persuasive at least because the standard for restrictions of 371 national stage applications is that of unity of invention, which has been met as stated in restriction. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 26, 28, 29, 35, 37, 42-46 are withdrawn from consideration.

Specification
The disclosure is objected to because of the following informalities: in describing Figure 11, the description refers to “blue circles” and “pink circles” (submitted specification p.8), however the figure is in grayscale. Applicant is requested to delineate the circles in a way that one may interpret the circles in the grayscale figure.  This correction does not amount to new matter.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 refers to a “third monomer” however the claim upon which it depends, claim 1, does not describe a second monomer. It is confusing as to whether a second monomer is also required or not. 
Claim 13 depends on claim 12 and does not remedy this deficiency.

Claim 14 refers to a “fourth monomer” however the claim upon which it depends, claim 1, does not describe a second or third monomer. It is confusing as to whether a second and third monomer are also required or not.

Claim 19 refers to a “fifth monomer” however the claim upon which it depends, claim 1, does not describe a second, third, or fourth monomer. It is confusing as to whether a second, third, and fourth monomer are also required or not.


For the purposes of compact prosecution, the claims will be assumed to have different dependencies, specifically: claim 12 depends on claim 8; claim 14 depends on claim 12; claim 19 depends on claim 14. This interpretation means that all numbered monomers up until that described in the dependent claim are present in that dependent claim. This is consistent with the specification which describes the monomers together (e.g. p.19 ln 5-10). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, 6, 8, 12, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20160340467 Cheesman et al as evidenced by “Epoxy Resins” by Pham et al.
Cheesman describes curing compositions.
Regarding claim 1, Cheesman describes a polymerizable composition comprising a cucurbituril and a guest for the cucurbituril- a curative for an epoxy composition- and an epoxy compound (paragraph 15). The curative is optionally a cure hardener which is a comonomer in the epoxy reaction (paragraph 92, see also Pham p.720 penultimate line). Cure hardeners preferred by Cheesman include phenols and the primary amine imidazole (paragraph 93) and the exemplified diaminobutane (paragraph 229) (Pham p.721 paragraph 1). The epoxy of Cheesman is also optionally a monomer, e.g. the exemplified Bisphenol A diglycidyl ether (paragraph 229). The concentration of monomer may be complete- Cheesman describes solvent as optional and does not exemplify it (paragraph 181, Table 1), 
Regarding claim 2, Cheesman describes the mixing occurring with an optional solvent including water (paragraph 117, paragraphs 181-182). 

 Regarding claim 3, Cheesman describes CB[8] (Table 1). 

Regarding claim 6, Cheesman describes the amine within the cucurbituril (Table 1). 

Regarding claim 8, Cheesman describes epoxy (paragraph 15, paragraph 229). 

Regarding claim 12, Cheesman describes a possibility of different guest molecules within the cucurbituril (paragraph 109). Cheesman describes a phenol or anhydride with an amine as an option for the curative (paragraph 99). These become comonomers according to Pham (Pham p.721 paragraph 1).

Regarding claim 17, Cheesman describes -for example - bisphenol A diglycidyl ether, which has reactive groups which are detectable by an analyte. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160340467 by Cheesman et al as evidenced by “Epoxy Resins” by Pham et al. 
Cheesman is described above.
Regarding claim 13, Cheesman describes the possibility of a ternary complex with a second guest molecules which has functionality useful for curing including two cure hardeners (paragraph 111, 112). In separate paragraphs, Cheesman lists many curing agents which become comonomers according to Pham (Pham p.721 paragraph 1) (paragraph 92-105). It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Since Cheesman describes a ternary complex with second guest molecules useful for curing and also lists numerous cure hardeners, it is obvious to one of ordinary skill to choose two different cure hardeners – as they have the same purpose- to form a ternary complex.

Regarding claim 14, Cheesman lists many curing agents which become comonomers in a crosslinking fashion according to Pham (Pham p.721 paragraph 1 “coreactive” scheme).  It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the 

Regarding claim 19, Cheesman describes cucurbituril which is capable of being polymerized (paragraph 72, 73; e.g. multiple hydroxyl group renders cucurbiturils polymerizable). 


Claims 1-3, 6, 8, 17, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103242538 by Gu et al as evidenced by “Scifinder CN 103242538_scifinder abstract” by Scifinder as further evidenced by “The Cucurbit[n]uril Family” by Lagona et al in view of “The Cucurbit[n]uril Family” by Lagona et al.
Gu describes a water soluble cucurbituril polymer.
Regarding claim 1, Gu describes a polymerizable composition comprising a cucurbituril (hydroxyl cucurbituril, Scifinder abstract) and potassium hydroxide, wherein potassium is a potential guest for the cucurbituril (Lagona p.4848 section 4.1 table 3; see also sections 4.3.1-4.3.5) . Its presence as a potential guest makes it a monomer as it would be part of the polymer repeating structure. It is noted that the instant subject matter polymers are supramolecular polymers (instant specification p.1 “Field of the Invention”) wherein bonds are not necessarily covalent. Another monomer present in Gu is epichlorohydrin (Scifinder abstract). The amount of epichlorohydrin alone is 30.3 to 39.5 parts by weight, with the amount of water 55.8-64.3 parts. The highest concentration of epichlorohydrin, alone, is thus (39.5 g/92.52MW= 0.42 mol; 0.42 mol/.0558L) 7.5M. Thus the total monomer concentration is above 0.5M.
Gu is not specific as to the size of the cucurbituril that is hydroxylated, which may be important to the inclusion of potassium as a guest.
Lagona describes the state of the art of cucurbit[n]urils.
Lagona states that it is possible to directly functionalize cucurbiturils with from 5 to 8 units with hydroxyl groups (CB[5]-CB[8]; p.4862 col 1 final paragraph). Lagona describes this direct functionalization as a “breakthrough”. Thus it would be obvious to one of ordinary skill to hydroxylate any of CB[5] thru CB[8] according to Lagona because the functionalization is direct, i.e. straightforward, and a breakthrough (p.4862 col 2 paragraph 1). Lagona specifically describes potassium as a guest for the CB[5]-CB[8] molecules (e.g. p.4848 Table 3; p.4852 col 1 section 4.3.1, 4.3.3; p.4853 section 4.3.4). 

Regarding claim 2, Gu describes an aqueous composition (Scifinder abstract, water). 

Regarding claim 3, Lagona describes hydroxylating any of CB[5] thru CB[8] (p.4862 col 1 final paragraph), thus it would be obvious to one of ordinary skill to choose any of these molecules. 

Regarding claim 6, Gu describes adding the potassium hydroxide with the cucurbituril first (Scifinder abstract), and since potassium is a strongly binding guest for cucurbituril (Lagona p.4848 Table 3) one of ordinary skill would reasonably expect at least some of the potassium to complex with cucurbituril. 

Regarding claim 8, Gu describes epichlorohydrin (Scifinder abstract). 

Regarding claim 17, Gu describes -for example- potassium, which is detectable by ionic interaction with an analyzing substance.

Regarding claim 25, the claim describes “a component for incorporation into a hydrogel”. This is a future intended use. Gu describes several ingredients which may be incorporated into a hydrogel- the water, potassium hydroxide, epichlorohydrin, or hydroxycucurbituril qualify. There is no recitation in the claim that the component for hydrogel is a different component than one already claimed. Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over CN 103242538 by Gu et al as evidenced by “Scifinder CN 103242538_scifinder abstract” by Scifinder as further evidenced by “The Cucurbit[n]uril Family” by Lagona et al in view of “The Cucurbit[n]uril Family” by Lagona et al as further evidenced by “Epichlorohydrin” by ChemicalBook.
Gu is described above.
Regarding claim 23, Gu describes epichlorohydrin (Scifinder abstract), which has a water solubility of 6g/100ml at 10C (Epichlorohydrin by ChemicalBook p.2). 

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Although the polymerization of monomers with cucurbituril is known, the limited solubility of cucurbiturils coupled with a usually-necessary ratio of cucurbituril to other monomers is often a limiting factor to the total concentration of monomer in solution. See “The Cucurbit[n]uril Family” by Lagona et 
Thus, while other art describes solutions of monomers which have guests for cucurbituril along with cucurbituril (e.g. “Supramolecular Microgels Fabricated from Supramonomers” by Song et al p.1085 Scheme 1), it is not obvious to one of ordinary skill to arrive at the claimed concentration given the prior art’s disclosure of much lower concentrations because of the combined constraints of cucurbituril solubility and reacting monomer ratio. 

The closest art to claim 20 is US 20160340467 by Cheesman et al, used above in rejection, which does not describe monomers which use double bonds to form polymers and is thus not used to reject claim 20. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766